Citation Nr: 0522299	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  94-28 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for service-
connected resection of the left fifth toe with great toe 
pain, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania which denied the veteran's 
claim of entitlement to an increased rating for service-
connected residuals of surgery of the left little toe, then 
rated 10 percent disabling.  

The subsequent procedural history of this case is long and 
complex.  The veteran's service-connected left toe disability 
was increased to 20 percent disabling in a June 1993 
decision.  A July 2002 rating decision increased the 
veteran's service-connected left toe disability to 30 percent 
disabling.  

In the July 2002 rating decision, the veteran was granted a 
total disability rating based on individual unemployability 
(TDIU).  In light of the grant of TDIU, the Board remanded 
the claim in November 2003 to ascertain whether the veteran 
wished to continue his appeal of this claim.  In March 2005, 
the veteran informed the Board that he wished to withdraw his 
appeal.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received a request from the veteran that his appeal be 
withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent law and regulations

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2004).  Withdrawal may be made by the veteran or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2004).

Discussion

The veteran has withdrawn this appeal.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is therefore dismissed.


ORDER

The appeal is dismissed.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


